DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-11, & 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKee (US Patent # 3,115,379).
Regarding Claim 1, McKee discloses an assembly, comprising: 
a substrate (i.e. printed circuit board 25); and 
an electrical contact (i.e. connector/contact elements 1, 15) coupled to the substrate, the electrical contact comprising: 
a first component (i.e. connector/contact element 15) including a base slot defined by a first set of prongs (i.e. contact elements 20’ & 21’); 
a second component (i.e. connector/contact element 1) including an upper slot defined by a second set of prongs (i.e. contact elements 3/3’ & 4/4’), wherein the first set of prongs engage the second set of prongs when the first component and the second component are coupled together (i.e. “interengaged”) (Fig. 1-8, 11; Abstract; Column 3, line 39- Column 4, line 39; Column 4, line 68- Column 5, line 37). 

Regarding Claim 2, McKee discloses at least one conductive layer (i.e. electrically conductive printed ribbon or circuit member 26/ solder 27) formed along the substrate, wherein the first component is coupled to the conductive layer (Fig. 1-8, 11, 15; Abstract; Column 3, line 39- Column 4, line 39; Column 4, line 68- Column 5, line 37; Column 5, line 61- Column 6, line 26).   

Regarding Claim 3, McKee discloses that the base slot is further defined by a first base wall (i.e. facing surfaces 7c/7d), wherein the upper slot is further defined by a second base wall (i.e. facing surfaces 7a/7b), and wherein the first base wall and the second base wall engage one another when the first component and the second component are coupled together (Fig. 1-8, 11, 12; Abstract; Column 3, line 39- Column 4, line 52; Column 4, line 68- Column 5, line 60).  

Regarding Claim 7, McKee discloses that the first set of prongs (i.e. contact elements 20’ & 21’) and the second set of prongs (i.e. contact elements 3/3’ & 4/4’) are positioned adjacent one another when the first component and the second component are coupled together (i.e. “interengaged”) (Fig. 1-8, 11, 12; Abstract; Column 3, line 39- Column 4, line 52; Column 4, line 68- Column 5, line 60).  

Regarding Claim 8, McKee discloses that the first set of prongs (i.e. contact elements 20’ & 21’) and the second set of prongs (i.e. contact elements 3/3’ & 4/4’) are oriented parallel to a lengthwise axis extending through the first component and the second component (Fig. 1-8, 11, 12; Abstract; Column 3, line 39- Column 4, line 52; Column 4, line 68- Column 5, line 60).    

Regarding Claim 9, McKee discloses the first component comprising an angled tip (i.e. tips of legs 16/17) (Fig. 1-8, 11, 12; Abstract; Column 3, line 39- Column 4, line 52; Column 4, line 68- Column 6, line 26).     

Regarding Claim 10, McKee discloses the angled tip (i.e. tips of legs 16/17) including a contact (Fig. 1-8, 11, 12; Abstract; Column 3, line 39- Column 4, line 52; Column 4, line 68- Column 6, line 26). The tips of legs 16/17 function as an electrical contact with electrically conductive printed ribbon or circuit member 26 and solder 27 on printed circuit board 25.

Regarding Claim 11, McKee discloses an electrical contact (i.e. connector/contact elements 1, 15), comprising: 
a first component (i.e. connector/contact element 15) including a base slot defined by a first set of prongs (i.e. contact elements 20’ & 21’), the first component coupleable with a substrate (i.e. printed circuit board 25); and 
a second component (i.e. connector/contact element 1) including an upper slot defined by a second set of prongs (i.e. contact elements 3/3’ & 4/4’), wherein the first set of prongs engage the second set of prongs when the first component and the second component are coupled together (i.e. “interengaged”),
wherein the base slot is further defined by a first base wall (i.e. facing surfaces 7c/7d), wherein the upper slot is further defined by a second base wall (i.e. facing surfaces 7a/7b), and wherein the first base wall and the second base wall engage one another when the first component and the second component are coupled together (Fig. 1-8, 11, 12; Abstract; Column 3, line 39- Column 4, line 52; Column 4, line 68- Column 5, line 60).  

Regarding Claim 15, McKee discloses that the first set of prongs (i.e. contact elements 20’ & 21’) and the second set of prongs (i.e. contact elements 3/3’ & 4/4’) are positioned adjacent one another when the first component and the second component are coupled together (i.e. “interengaged”), and wherein the first set of prongs and the second set of prongs are oriented parallel to a lengthwise axis extending through the first component and the second component (Fig. 1-8, 11, 12; Abstract; Column 3, line 39- Column 4, line 52; Column 4, line 68- Column 5, line 60).    

Regarding Claim 16, McKee discloses the first component comprising an angled tip (i.e. tips of legs 16/17) (Fig. 1-8, 11, 12; Abstract; Column 3, line 39- Column 4, line 52; Column 4, line 68- Column 6, line 26).     

Regarding Claim 17, McKee discloses an assembly, comprising: 
a substrate (i.e. printed circuit board 25); and 
an electrical contact (i.e. connector/contact elements 1, 15) coupled to the substrate, the electrical contact comprising: 
a first component (i.e. connector/contact element 15) extending perpendicular from the substrate; 
a second component (i.e. connector/contact element 1) surrounding the first component, wherein the first component extends within a hollowed interior (i.e. slot 6’ where metal 5 has been removed between contact elements 3/3’ & 4/4’) of the second component (Fig. 1-8, 11, 12, 15; Abstract; Column 3, line 39- Column 4, line 39; Column 4, line 68- Column 6, line 26). 

Regarding Claim 18, McKee discloses the first component including a base (i.e. contact elements 20’ & 21’) extending along a top surface of the substrate, wherein the second component extends to the base (Fig. 1-8, 11, 12, 15; Abstract; Column 3, line 39- Column 4, line 39; Column 4, line 68- Column 6, line 26). 

Regarding Claim 19, McKee discloses that the first and second components are directly coupled together (i.e. interengaged), and wherein an end of the second component is expanded laterally along the base (Fig. 1-8, 11, 12, 15; Abstract; Column 3, line 39- Column 4, line 39; Column 4, line 68- Column 6, line 26). 

Regarding Claim 20, McKee discloses that the first component includes a hollowed interior (i.e. slot 18 between contact elements 20’ & 21’) (Fig. 1-8, 11, 12, 15; Abstract; Column 3, line 39- Column 4, line 39; Column 4, line 68- Column 6, line 26). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 & 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over McKee (US Patent # 3,115,379) in view of Nabilek et al. (US Patent Application Publication # 2009/0197439).
Regarding Claim 4, McKee does not explicitly disclose the first component further comprising a stress relief trench.  
Nabilek teaches that the first component (i.e. mounting section 100 of electrical press-in contact 1) further comprising a stress relief trench (i.e. relief section 200) (Fig. 2-14; Abstract; Paragraphs 0011-0014, 0051-0054).  
Nabilek teaches that it is well known in the art of electrical press-in pin contacts to provide a relief section between a mounting section or first component and a press-in section or second component of the pin contact in order to reliably prevent inadmissibly great forces from arising on the corresponding mechanical and electrical connections of the press-in contact and that upon pressing in of a press-in section of the press-in contact the relief section does not collapse. It would have been obvious to one skilled in the art to provide a similar relief section in the electrical contact of McKee, as taught by Nabilek, in order to protect the assembly from damage by preventing large tensile loads on a solder point or the second component.

Regarding Claim 5, McKee discloses the first component including a first end (i.e. body portion 13 w/ legs 16/17) opposite a second end, wherein the first end is coupled to the substrate (Fig. 1-8, 11, 12, 15; Abstract; Column 3, line 39- Column 4, line 52; Column 4, line 68- Column 5, line 60).  

Regarding Claim 6, McKee in view of Nabilek discloses that the stress relief trench (i.e. relief section 200) is formed in the first end (i.e. mounting section 100 of electrical press-in contact 1) (Nabilek: Fig. 2-14; Abstract; Paragraphs 0011-0014, 0051-0054).  
Nabilek teaches that it is well known in the art of electrical press-in pin contacts to provide a relief section between a mounting section or first component and a press-in section or second component of the pin contact in order to reliably prevent inadmissibly great forces from arising on the corresponding mechanical and electrical connections of the press-in contact and that upon pressing in of a press-in section of the press-in contact the relief section does not collapse. It would have been obvious to one skilled in the art to provide a similar relief section in the electrical contact of McKee, as taught by Nabilek, in order to protect the assembly from damage by preventing large tensile loads on a solder point or the second component.

Regarding Claim 12, McKee does not explicitly disclose the first component further comprising a stress relief trench.  
Nabilek teaches that the first component (i.e. mounting section 100 of electrical press-in contact 1) further comprising a stress relief trench (i.e. relief section 200) (Fig. 2-14; Abstract; Paragraphs 0011-0014, 0051-0054).  
Nabilek teaches that it is well known in the art of electrical press-in pin contacts to provide a relief section between a mounting section or first component and a press-in section or second component of the pin contact in order to reliably prevent inadmissibly great forces from arising on the corresponding mechanical and electrical connections of the press-in contact and that upon pressing in of a press-in section of the press-in contact the relief section does not collapse. It would have been obvious to one skilled in the art to provide a similar relief section in the electrical contact of McKee, as taught by Nabilek, in order to protect the assembly from damage by preventing large tensile loads on a solder point or the second component.

Regarding Claim 13, McKee discloses the first component including a first end (i.e. body portion 13 w/ legs 16/17) opposite a second end, wherein the first end is coupled to the substrate (Fig. 1-8, 11, 12, 15; Abstract; Column 3, line 39- Column 4, line 52; Column 4, line 68- Column 5, line 60).  
  
Regarding Claim 14, McKee in view of Nabilek discloses that the stress relief trench (i.e. relief section 200) is formed in the first end (i.e. mounting section 100 of electrical press-in contact 1) (Nabilek: Fig. 2-14; Abstract; Paragraphs 0011-0014, 0051-0054).  
Nabilek teaches that it is well known in the art of electrical press-in pin contacts to provide a relief section between a mounting section or first component and a press-in section or second component of the pin contact in order to reliably prevent inadmissibly great forces from arising on the corresponding mechanical and electrical connections of the press-in contact and that upon pressing in of a press-in section of the press-in contact the relief section does not collapse. It would have been obvious to one skilled in the art to provide a similar relief section in the electrical contact of McKee, as taught by Nabilek, in order to protect the assembly from damage by preventing large tensile loads on a solder point or the second component.

Relevant Cited Art
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However, it is still considered pertinent to the applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RJA/Examiner, Art Unit 2847  

/William H. Mayo III/Primary Examiner, Art Unit 2841